 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4    JAMES M. PINEDA,                                     3:17-cv-00196-RCJ-CBC

 5                                        Plaintiff,

 6       v.                                                ORDER

 7
      E.K. MCDANIEL, et al.,
 8
                                      Defendants.
 9

10            On August 2, 2019, the District Court entered an order directing the Plaintiff to file
11   an updated address with the Court within thirty (30) days from the date of that order. (ECF
12   No. 36.) The District Court also ordered that, if the Plaintiff failed to timely comply with the
13   order, the case would be dismissed with prejudice. (Id.) The thirty (30) day deadline for
14   the Plaintiff to comply with the District Court’s Order was September 1, 2019. As of today’s
15   date, Plaintiff has failed to file an updated address with the Court.
16            IT IS HEREBY ORDERED that Plaintiff’s case is DISMISSED WITH PREJUDICE.
17            IT IS FURTHER ORDERED that the Clerk ENTER JUDGMENT and close this
18   case.
19            IT IS SO ORDERED this 6th day of September, 2019.
20

21

22                                                     ____________________________________
                                                       ROBERT C. JONES, Senior District Judge
23

24

25

26
27

28
